ORDER

PER CURIAM.
Movant pleaded guilty to one count of possession of a controlled substance, § 195.202, RSMo 1994. Movant was sentenced to a three year term of imprisonment. He was delivered to the custody of the Missouri Department of Corrections on October 14,1993. He filed a Rule 24.035 motion for post-conviction relief on March 7, 1994, which was denied as untimely.
On appeal, movant contends the mandatory time limits of Rule 24.035 violate due process, equal protection and federal habeas corpus rights. We deny movant’s point. The time constraints of Rule 24.035 are constitutionally valid and are mandatory by their terms. Day v. State, 770 S.W.2d 692, 695 (Mo. banc 1989). The constraints do not violate the rights of due process or equal protection. Dwyer v. State, 781 S.W.2d 574 (Mo.App.1989). They do not constitute a suspension of the right to relief under habeas corpus. White v. State, 779 S.W.2d 571, 573 (Mo. banc 1989).
Judgment affirmed pursuant to Rule 84.16(b)(2).